Citation Nr: 0635832	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1978 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision that 
denied service connection for a claim of degenerative changes 
of the lumbar spine. The veteran filed a notice of 
disagreement (NOD) in November 2003.  The RO issued a 
statement of the case (SOC) in December 2003 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) twice in March 2004, and again in 
September 2004.  Supplemental statements of the case (SSOCs) 
were issued in September 2004 and June 2006.  

In September 2005 the Board remanded this matter to the RO 
for further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the June 2006 SSOC) and returned this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal been accomplished.  

2.  Degenerative changes of the lumbar spine were not shown 
in service, or within one year of the veteran's separation 
from service.

3.  The only medical opinion on the question of medical nexus 
between any current back disability and service weighs 
against the claim.  
.





CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met. 38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.

In a February 2003 pre-rating  letter, and an October 2005 
post-rating letter the RO notified the veteran of what the 
evidence needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also indicated the type of evidence needed to establish 
each element.  Thereafter, he was afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the RO letters sent to the 
appellant in February 2003, October 2005, and April 2006 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO identified 
recently acquired evidence that had been added to the record 
and requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO to obtain evidence for consideration.  In the 
October 2005 letter, the veteran was requested to send in any 
medical reports that he had.  In the April 2006 letter, the 
veteran was notified that the RO would schedule a VA 
examination at the facility nearest to the veteran.  The RO 
informed the veteran that he would be notified of the date, 
time and location, and that failure to appear without good 
cause may result in dismissal of the claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the August 2003 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support of his 
claim.  After the RO's most recent letters in October 2005 
and April 2006-which substantially completed the VCAA's 
notice requirements-the  RO readjudicated the veteran's 
claim on the basis of all the evidence of record in June 2006 
(as reflected in the June 2006 SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, the veteran's status is not at 
issue.  While the RO has not furnished notice pertinent to 
the matters of disability rating or effective date, on these 
facts, such omission is harmless. Id.  As the Board's 
decision herein denies the appellant's claim for service 
connection, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The veteran's service medical records, private 
medical records, and VA medical records have been associated 
with the claims file.  The RO also arranged for the veteran 
to undergo VA examinations, reports of which are of record,.  
.  Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  .

The Board finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the claim herein decided. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. II,  Background

The report of the veteran's entrance examination is negative 
for any spinal problems.  Service medical records (SMRs) also 
include a September 1979, treatment report that notes that 
the veteran complained of non-radiating and mid-back pain 
after wrestling.  X-rays were reportedly normal.  An April 
1982 treatment report notes that the veteran complained of 
low back pain in the kidney area.  He was assessed with 
muscle strain.  Periodic in-service physical examination 
reports from November 1978 to September 1981, including the 
Department of Defense (DOD) reenlistment examination noted 
the spine and other musculoskeletal systems as normal.  SMRs 
show no evidence of complaint, treatment, or diagnosis of a 
chronic spinal condition, nor is there evidence of back pain 
associated with spinal blocks administered in service.

In August 1978, the veteran underwent a hydrocelectomy with 
no reported sequelae or disability.  In June 1981, the 
veteran underwent an epididyectomy that was described as 
uncomplicated with a benign post-operative (post-op) course.  
The veteran reportedly ambulated without difficulty on the 
first post-op day and at the time of discharge.  In July 
1981, the veteran underwent a right scrotal oriectomy with no 
untoward effects to the anesthesia or anesthesia 
administration reported.  During an August 1981 Urology 
Clinic follow-up for status post (S/P) right oriectomy and 
testalgia, the examiner reported the veteran as "doing 
well".  At that visit, the veteran complained of low back 
pain with radiculopathy.  He was assessed with mild 
paraspinous muscle spasm.

During the period from June 2000 to May 2006, the veteran 
underwent continuous outpatient treatment for complaints of 
low back pain.  On numerous visits, the veteran requested 
different narcotic analgesics and narcotic analgesic dosage 
increases.  He was treated with Morphine, Fentanyl, 
Oxicodone, Percocet and Darvocet.  

In June 2000, C. Suelzer, M.D., wrote a "to whom it may 
concern letter" (at the veteran's request) stating that the 
veteran had been treated for the last several years for 
chronic low back pain and hypertension, he came to the clinic 
one time a month, and was restricted by back pain.  In an 
October 2002 letter, Dr. Suelzer verified that the veteran 
was currently unemployed, disabled, and had applied for 
disability at that time.

On VA Hypertension, Joints, Respiratory, and Spine 
examination in March 2003, . the veteran's complaints 
included a contention that his low back pain elevated his 
blood pressure; he rated his low back pain as severe 7/10 on 
a scale of 10, and complained of lower extremity numbness 
after sitting 5 to 10 minutes or if he "stayed in one place 
too long".  The examiner reported objective findings that 
the veteran experienced extreme tenderness on palpation, when 
standing, he tilted to the left, and was unable to stand 
"completely straight".  No swelling or redness was 
reported.  Physical findings revealed that the veteran had 
flexion from 0 to 30 degrees absent 60 degrees of flexion 
secondary to extreme pain and stiffness to the lower back; 
able to extend from 30 to 0 degrees; lateral flexion 0 to 10 
degrees to the left and right absent 10 degrees of left and 
right lateral flexion due to extreme pain lower back; 
laterally extension back 0 to 15 degrees absent 15 degrees 
backward extension of the spine secondary to increased pain; 
laterally bend 0 to 10 degrees to left and right laterally 
bending due to significant pain and stiffness; rotate 0 to 15 
degrees to left and right absent 15 degrees left and right 
rotation of the spine secondary to severe pain and weakness 
of the L-S spine; straight leg raises were positive for low 
back pain at 50 percent bilaterally.  

The examiner assessed chronic severe low back pain where the 
patient reported a herniated disc.  The examiner reported 
that radiographically, there were very minimal degenerative 
changes.  A lumbosacral x-ray on that date was negative for 
fracture, subluxation, and dislocation.  Reported findings 
were very minimal degenerative changes of the lumbosacral 
spine, minimal marginal hypertrophic spurring of L-4, L-5, 
and S-1 vertebral bodies, sacroiliac joints clear with no 
narrowed intervertebral discs, and minimal right convex 
rotoscoliosis of the L-S spine.

In the report of  an October 2003 neurology consult, the 
examiner stated "he is in the midst of S.C. and social 
security disability applications", the examination was 
without evidence of abnormality.  Objective findings were 
reported as down-going toes, brisk venous pulsations, good 
pedal pulses, easily palpable abdominal aorta, clear disc 
margins, the veteran exhibited a lack of follow through and 
give-way when testing the lower extremities.  The examiner 
recommended a lumbar spine MRI, screening abdominal 
ultrasound, bone scan, screening peripheral neuropathy 
studies, gastrointestinal (GI) consult, and strongly advised 
the veteran to stop smoking.

A January 2004 lumbar spine bone scan/indium scan report 
revealed uniform distribution of radio tracer throughout 
visualized portions of the bony skeleton and it was noted 
that the L-S spine in particular appeared unremarkable.

A February 2004 lumbar spine MRI without contrast showed no 
evidence of a herniated disk, compromise of exiting nerve 
roots, or spinal stenosis.  Findings revealed very mild 
retrolithesis of the L-5 on S-1 with associated pseudo-bulge 
and disk desiccation.  The L-5 was described as normally 
aligned with respect to the L-4, vertebral bodies were normal 
in height, and alignment disk spaces were well preserved.

An April 2004 Neurology consult report reflects the 
examiner's notation that the MRI, lumbosacral x-rays, bone 
scan/indium scan did not help define the etiology of the low 
back pain.  Objective findings on examination were lower 
extremity break away weakness, equal bilateral lower 
extremity strength proximally and distally, 
eversion/inversion 5/5, normal tone with no drift or abnormal 
movements, cautious but otherwise normal gait, 2+ patellar 
reflex, 1+ ankle reflex, and positive straight leg raise 
bilaterally.  The examiner suggested looking for a peritoneal 
pelvic mass and recommended a GI consult, pelvis and sacrum 
x-ray, and abdominal/pelvis CT scan with and without 
contrast.

In May 2004, the veteran underwent an abdominal/pelvis CT 
scan with and without contrast.  The radiologist reported 
findings of left lower pole nephrolithiasis with at least 
three 5mm non-obstructive calculi noted.  The radiologist 
further reported that given the history of unexplained 
chronic low back pain, the possibility of intermittent stone 
passage should be considered as the etiology.  Incidental 
left upper quadrant splenule was reported.

In a July 2004 letter, J. F. Stremple, M.D. responded to an 
inquiry by the veteran's representative as to whether the 
veteran's "conjecture" that his back problems stemmed from 
multiple spinal injections during operations in service.  Dr. 
Stremple stated that nerve injuries and transverse myelitis 
have followed spinal anesthetics, resulting in transient or 
permanent disabilities ranging from mild paresthesias to 
complete paraplegia.  Contaminants, drug sensitivity, and 
excessive drug concentration have been implicated in 
individual cases.  They have followed epidural and 
subarachnoid spinal anesthesia.  Dr. Stremple further advised 
that to verify the claim, the VA will probably have to verify 
that spinal anesthesia was given in each of the operations.  
He concluded that the frequency of the above spinal 
anesthetic complications are low but they have a tragic 
impact.  He did not relate the veteran's specific spinal 
disorder to any in-service event, injury, surgical procedure, 
or anesthesia administration.

In the report of an August 2004 GI consult, a  clinical nurse 
specialist noted hat the veteran complained of occasional 
constipation with narcotic use, gas, bloating, and increased 
epigastric pain, and that he had a history of gastric 
esophageal erosions.  No further GI testing was ordered and 
his medications were changed from Prilosec to Prevacid.

In a November 2004 follow up note, the Nurse Practitioner 
recommended "follow-up of the kidney stones" since it was 
the only abnormal finding on the veteran's workup for chronic 
low back pain requiring narcotics.  No etiology was yet 
determined.

The veteran did not report for his scheduled December 2004 
urology consultation.

In the report of a May 2006 VA examination, the examiner 
stated that the claims file was reviewed in its entirety.  
The veteran denied injury, insult, or complaint of low back 
pain during his time in service.  He denied low back 
radicular or radiating pain during service.  He indicated 
that his first recollection of back and radicular pain was in 
1997, more than 13 years after discharge from service.  He 
denied injuries and described the pain as gradual and 
progressively worsening until it became completely 
debilitating in 2001, limiting his employment and activities 
of daily living.  Various treatment modalities including 
significant narcotic analgesic use, steroid injections, 
physical therapy, and pain clinic intervention did not 
provide significant relief.  He is unable to work and lives 
on a VA disability pension.  He again verbalized his 
contention that his current low back pain may be related to 
epidural injections during surgical procedures while in 
service.

The veteran  reported that activity increases his pain to 8 
to a 10/10, however, when not moving, he rated his pain at 3 
to 5/10, and he stated that resting helped.  His walking 
tolerance is limited to one block, requiring a cane, current 
back complaints are completely disabling, and they limit all 
occupational and recreational activities.

The examiner reported the veteran to have negative straight 
leg raises bilaterally with significant back spasms once his 
leg was elevated past 30 to 45 degrees and discomfort 
becoming significant past 50 degrees.  Forward flexion, 
extension, lateral flexion symmetric, and lateral rotation 
and active and passive range of motion (ROM) are limited by 
pain.  No radicular complaints were elicited, only an 
increase in mid-back discomfort.

The motor examination revealed diffuse weakness in the 
bilateral lower extremities, right greater than left.  X-rays 
demonstrated a relatively well aligned lumbar spine with some 
mild lumbar scoliosis and preservation of the normal lumbar 
curvature.  

The examiner assessed mechanical axial back pain.  He opined 
that the veteran did not have any injury during his time in 
the service for which this can be attributed.  The examiner 
found no documentation in the medical records to support that 
the veteran received an injury or received treatment for back 
complaints at any time in his military service, and he opined 
that it is not likely that there is any causal link to 
anesthesia (injections received) several years prior to 
development of his back symptoms.  The examiner stated that 
development of back pain or radicular symptoms as a result of 
epidural injections and anesthesia would manifest close to 
the time received, and not first manifest after greater than 
15 years.  The examiner opined that as a result of the timing 
of his injections, lack of injury while in the service, and 
time course of the onset of his symptoms, there is no 
relationship between the complaints noted in the medical 
notes of 1979 and 1981 and to the development of his back 
complaints in 1997.  It was the examiner's opinion that it is 
not likely that the veteran's current back symptoms are 
related to military service and the injections given for his 
surgical procedures. 

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

Initially, the Board notes that the record reflects some 
confusion as to the full nature and extent of current 
disability affecting the low back.  The record is replete 
with assessments of low back pain, to include in connection 
with the most recent, May 2006 examination.  The Board notes, 
however, that pain, alone without evidence of underlying 
pathology, does not constitute competent evidence a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

The Board also notes, however, that the post-service record 
also reflects diagnoses of degenerative changes of the lumbar 
spine that pre-date the May 2006 examiner's  diagnosis 
mechanical axial back pain.  Even assuming, without deciding, 
that this evidence is indicative of current back disability 
upon which to predicate a grant of service connection, the 
claim would still have to be denied because there is no nexus 
between any such current back disability and service.  

As noted above, there is no objective evidence of back 
disability or back injury during the appellant's period of 
active service.  While some medical records suggest that the 
veteran has experienced  back complaints dating back to 
service, there is no objective, contemporaneous evidence to 
support any such history.  In any event, the most recent, May 
2006 examination report reflects the veteran's reported 
history of no actual back injury or problems in service.

The record also reflects no evidence of any diagnosed back 
disability for many years following the veteran's discharge 
from service.  There is no objective medical indication of 
any changes in the back until 1997, more than 15 years after 
the veteran's discharge from service; hence, presumptive 
service connection for degenerative changes (a s indicative 
of arthritis)  is not available.  The Board also points out 
that the lapse of time between service and the diagnosis of a 
disability for which service connection is sought is a factor 
that tends to weigh against a claim for service connection. 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board further notes that, while the veteran's VA medical 
records include a number of reports of VA multidisciplinary 
medical evaluations, VA outpatient treatment records, and 
various treatment modality interventions, these records 
reflect no opinion relating the veteran's complaints and/or 
objective findings to any in service medical injury or 
event-to include any, surgical procedure and/or anesthesia 
administration (as the veteran claims).  On the contrary, in 
the only medical opinion to directly address the relationship 
between current back problems and service, the May 2006 VA 
examiner opined that, given the timing of his injections, the 
lack of injury while in the service, and the time course of 
the onset of his symptoms, there is no relationship between 
the complaints noted in the medical notes of 1979 and 1981 
and to the development of his back complaints in 1997.  He 
further opined that it is not likely that the veteran's 
current back symptoms are related to military service and the 
injections given for his surgical procedures.

Hence, the only medical opinion to directly address the 
medical nexus question weighs against the claim, and neither 
the veteran nor his representative has presented identified 
or even alluded to the existence of any contrary medical 
opinion-i.e., one  that, in fact, supports the claim for 
service connection for low back disability.   

The Board does not doubt the sincerity of the veteran's 
belief that his current back problems are related to his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994)As a layperson without the appropriate medical training 
and expertise, the veteran is simply not competent to provide 
a probative opinion on a medical matter.    See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ('a layperson is generally not 
capable of opining on matters requiring medical knowledge').  
Hence, the veteran's assertions in this regard have no 
probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a back disability claimed as 
degenerative changes of the lumbar spine, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against r the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


